Citation Nr: 0924349	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral arthralgia, status post arthroscopy, of the 
right knee, with Maquet procedure with iliac bone graft.  

2.  Whether the reduction of the rating for service-connected 
patellofemoral arthritis of the left knee, status post Maquet 
osteotomy (left knee disability), from 20 percent to 10 
percent was proper.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to October 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The Veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge at the RO in September 2006.  

The case was remanded to the RO via the Appeals Management 
Center in Washington, D.C. in September 2007.  



FINDINGS OF FACTS

1.  The service-connected right knee disability is manifested 
by chronic pain and with a functional loss on activity and 
during flare ups that more closely approximates that of 
flexion restricted to 45 degrees and extension restricted to 
10 degrees.  

2.  The June 2005 rating action reducing the rating from 20 
percent to 10 percent is not shown to have been supported by 
competent evidence showing improvement in the service-
connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for the service-connected right knee disability on the basis 
of limitation of flexion are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5260, 
5261 (2008).

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected right knee disability on the 
basis of limitation of extension are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5260, 5261 (2008).  

3.  The improper reduction of the 20 percent rating for the 
service-connected left knee disability in June 2005 is void 
ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.344, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 
5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The letters sent to the Veteran in December 2002, October 
2005, March 2006 and October 2008 regarding the claims for 
higher ratings did not fully comply with the dictates 
outlined in Vazquez.  

However, in this case, the Board finds that the notice 
defects did not affect the essential fairness of the 
adjudication because the Veteran had a meaningful opportunity 
to participate in the adjudication of his claims such that 
the essential fairness of the adjudication was not affected.  

The Veteran has been issued a Statement of the Case (SOC) 
which included the necessary information applicable to his 
claims.  He has been given ample opportunity to respond to 
the rating decision and SOC, which adequately explained the 
criteria for increased ratings.  

Moreover, the Veteran is represented by a recognized service 
organization, and in numerous documents, has been informed of 
what he needed to substantiate his claims.  He has taken 
active part in identifying evidence and obtaining it as 
appropriate.  

The Veteran has demonstrated actual knowledge of the 
provisions, in particular, by his complaints noted at VA 
examinations, statements sent to the RO, and in his testimony 
before a VLJ.  There is no showing that there is additional 
evidence that should be obtained or additional notice that 
should be provided.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


Increased rating for right knee disability

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The RO granted service connection for left and right 
patellofemoral arthralgia in a June 1989 rating action.  A 
noncompensable evaluation was assigned for each knee.  

In June 1992, the rating for the right knee disability was 
increased to 10 percent, effective in August 1991.  

The Veteran has had multiple surgeries on his knees to 
include right knee arthroscopy in May 1990 (partial medial 
meniscectomy), in September 1994 (removal of meniscal cysts), 
in November 1996 (arthroscopy), in June 1998 (arthroscopy), 
and in May 2004 (Maquet procedure with right iliac crest bone 
graft).  

The Veteran filed his claim for increase in May 2004.  A May 
2004 rating action granted a temporary total rating based on 
convalescence effective in May 2004 and assigned a 10 percent 
rating was assigned in December 2004.  

The service-connected right knee disability has been assigned 
a 10 percent rating for the right knee under Diagnostic Code 
5260.  Diagnostic Code 5260 provides that limitation of 
flexion of the knee warrants a no percent rating when it 
limited to 60 degrees.  A 10 percent rating is for 
application when it is limited to 45 degrees, and a 20 
percent rating is assignable when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A no percent rating is 
for application when extension is limited to 5 degrees.  A 10 
percent rating is warranted when extension of the knee is 
limited to 10 degrees, and a 20 percent rating is warranted 
with restriction to 15 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Veteran testified at his September 2006 hearing that his 
service-connected bilateral knee disability involved 
limitation of extension from between 10 and 15 degrees.  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.  

Without addressing functional loss due to pain, the service-
connected right knee disability is not shown to be productive 
of an actual restriction of motion that would support the 
assignment of a higher rating.  The VA examinations in 
February 2005, February 2006, and November 2008 have shown 
that his flexion results ranged to between 90 and 110 
degrees.  His extension results ranged to between 0 and 10 
degrees.  

However, in applying DeLuca v. Brown in this case, the VA 
examination reports show that the Veteran has voiced 
significant complaints of constant pain and swelling of the 
right knee.  The precipitating factors for the pain included 
prolonged standing or sitting, ambulation, or climbing 
stairs.  He was shown to be unable to squat or kneel without 
pain.  

Here, a January 2005 private examination report shows that 
the pain related to activity primarily with occasional 
swelling and stiffness but no instability.  The X-ray 
evidence was noted to show no arthritis, fracture, 
dislocation, loose body or patellar instability.  His active 
range of motion was from -7 to 95 degrees on the right.  The 
examiner noted that the Veteran was having chronic pain and 
opined that each lower extremity should be rating as having 
15 percent disability.  

The examiner at the February 2005 VA examination, in 
reviewing a radiograph, noted the previous anteriorization 
procedure with interval healing compared to a 2004 X-ray 
study.  There was noted to be a small fracture of the upper 
portion of the tibial tubercle.  

Although the Veteran is shown to experience an additional 
level of incapacity due to pain in his right knee, this 
functional loss does not equate with that manifested by a 
restriction of flexion to 30 degrees or extension to 15 
degrees.  Thus, with consideration of pain and other factors, 
entitlement to a higher rating under the applicable criteria 
is not demonstrated.  

When examined by VA in November 2008, on repetitive motion 
study, the Veteran's movement was limited to between 10 
degrees and 90 degrees with pain and then was further reduced 
during periods of exacerbation.  

Based on these findings, the Board findings that the service-
connected right knee disability picture is shown to more 
closely resemble one manifested by separately ratable 
functional limitations with flexion restricted to 45 and 
extension restricted to 10 degrees.  

Thus, after consideration of the entire record, the Board 
finds that separate 10 percent ratings of 10 percent are 
assignable for the service-connected right knee disability.  


Restoration of the 20 percent rating for the left knee 
disability

As noted, service connection was granted for left 
patellofemoral arthralgia in a June 1989 rating action.  A 
noncompensable evaluation was assigned for each knee.  

Various surgeries have been performed on the left knee, 
including one in January 1997 (arthroscopy with debridement), 
another in June 2001 (arthroscopy with lateral release) and 
the most recent in November 2002 (Maquet tibial-tubercle 
osteotomy).  

Subsequent to the January 1997 surgery, the RO granted a 
temporary total rating, effective in January 1997.  A 10 
percent rating was assigned effective in April 1997.  

As noted, the Veteran underwent a Maquet procedure on the 
left knee in November 2002.  During the rehabilitative 
period, he underwent VA examination in February 2003.  There 
was noted to be a significant limitation of motion, crepitus 
and tenderness over the tibial tubercle and at the site of 
the screw heads.  The range of motion of the left knee was 
observed to be from 10 to 90 degrees.  

In a March 2003 rating action the RO granted a temporary 
total rating, effective in February 2003.  A 20 percent 
rating was assigned, effective in April 2003.  The RO noted 
that due to significant pain, a 20 percent evaluation was 
assigned. 

In other rating actions, the temporary total rating was 
extended until December 2003.  Thereafter, a 20 percent 
evaluation then was assigned, effective on December 1, 2003.  

As indicated, the RO has subsequently reduced the Veteran's 
disability evaluation to 10 percent.  A veteran's disability 
will not be reduced unless an improvement in the disability 
is shown to have occurred.  

A March 2005 rating action proposed to reduce the 20 percent 
rating for the left knee disability to 10 percent.  In a 
letter dated in March 2005, the Veteran was advised of the 
proposed reduction.  He was advised in the letter that he had 
60 days to submit new evidence to show that the reduction 
should not be made.  

The Veteran was also advised that, if the proposed reduction 
became final, his compensation would not be reduced until the 
last day of the month in which a 60-day period from the date 
of the notice of the filing rating action expired.  He was 
also advised that he could request a personal hearing to 
present evidence.  

The record indicates that the Veteran did not request a 
hearing or submit additional evidence concerning the 
reduction.  A June 2005 rating action formally reduced the 
rating from 20 percent to 10 percent, effective on 
September 1, 2005.  

The reduction in the Veteran's rating has been accomplished 
based on the findings of a February 2005 VA examination that 
showed the knee to be stable to anterior, posterior, varus 
and valgus stress.  The Veteran reported having increasing 
pain with activity and during flare ups.  The range of motion 
was noted to be approximately from 5 to 110 degrees.  There 
was no crepitus, fatigue, weakness or lack of endurance on 
repetitive use.  

However, the record is shown to include to previously-
discussed private treatment report in January 2005 showing 
reduced left knee function due to pain on repetitive movement 
and during exacerbations and expressing an opinion that, due 
to chronic pain, the Veteran had a 15 percent disability for 
each knee.  

In this case, the RO initially granted an increased rating 
based on findings of increased pain.   The findings 
considered in connection with the reduction do not serve to 
demonstrate that the service-connected left knee disability 
had undergone any improvement for the period in question.  On 
this basis, the reduction in the 20 percent rating cannot be 
sustained.  

Accordingly, as the rating was improperly reduced under the 
law, the reduction is void ab initio.  The 20 percent rating 
for the service-connected left knee disability is restored 
from date of reduction.  



ORDER

An increased evaluation of 20 percent for the service-
connected right knee disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

As the reduction of the 20 percent rating for the service-
connected left knee disability was improper and is void, the 
appeal to this extent is allowed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


